283 F.2d 865
61-1 USTC  P 9123
William L. HEUER, Jr. and Lucille M. Heuer, Petitioners,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 18233.
United States Court of Appeals Fifth Circuit.
Dec. 6, 1960.

Petition for Review of Decision of the Tax Court of the United States (District of Louisiana).
Louis Dutrey, Elwood H. Clay, New Orleans, La., Clay, Coleman, Dutrey & Thomson, New Orleans, la., for petitioners.
C. Guy Tadlock, Robert N. Anderson, Lee A. Jackson, Dept. of Justice, Washington, D.C., Charles P. Dugan, Sp. Atty., I.R.S., Hart H. Spiegel, Chief Counsel, I.R.S., Washington, D.C., Charles K. Rice, Asst. Atty. Gen., for respondent.
Before RIVES, Chief Judge, and CAMERON and JONES, Circuit Judges.
PER CURIAM.


1
The facts from which this controversy arose and the reasons given by the Tax Court for its decisions sustaining the position of the Commissioner are set forth in the opinion of the Tax Court.  Heuer v. Commissioner of Internal Revenue, 32 T.C. 947.  We are in agreement with the conclusions reached by the Tax Court and its decision is


2
Affirmed.